Exhibit 10.5

EXECUTION VERSION

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of September 9, 2016, by
and between Penn Virginia Corporation, a Virginia corporation (the “Company”),
and Nancy M. Snyder (the “Consultant”). For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Consulting Period. The Company shall retain the Consultant pursuant to the
terms of this Agreement, and the Consultant shall provide the “Services” (as
defined in Section 2 hereof) for a twelve (12)-month term beginning on
October 10, 2016 and ending on October 9, 2017 (the “Consulting Period”).

 

2. Services. During the Consulting Period, the Company hereby retains the
Consultant to perform such services as are reasonable in light of the
Consultant’s skills, knowledge and experience and as the Company may reasonably
request from time to time (the “Services”), and the Consultant agrees to make
herself reasonably available to perform the Services. The Consultant may perform
the Services at a location of her choosing.

 

3. Consulting Fees; Business Expenses; Professional Liability Insurance. The
Company agrees to pay the Consultant, as compensation for the Services, a
consulting fee equal to $15,000 per month (pro-rated for any partial months)
(the “Fee”), which shall accrue and be payable on a monthly basis, with each
monthly payment to the Consultant to be paid as soon as administratively
practicable following the first business day of the month to which the payment
relates, but in no event later than five (5) days following such first business
day. Upon termination of this Agreement by the Company other than for “cause”
(which shall be defined as the Consultant’s failure to cure a material breach of
this Agreement within fifteen (15) days of the Company’s written notice
identifying such breach), the Company agrees to pay the Consultant that amount
of Fees equal to (x) $180,000 minus (y) the amount of Fees paid to the
Consultant prior to such termination. In addition, upon presentation of
appropriate documentation, the Consultant will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all reasonable business expenses
(inclusive of expenses associated with any necessary business travel) incurred
during the Consulting Period in connection with the Consultant’s performance of
the Services, provided that Consultant shall be required to get prior consent
for any expenses that could exceed $1,000.

 

4. Independent Contractor Status. Both parties agree that (and neither party
shall act inconsistently with the understanding that) the Consultant is an
independent contractor and that nothing contained in this Agreement shall be
deemed or interpreted to constitute the Consultant as a partner, agent,
joint-venturer or employee of the Company, nor shall either party have any
authority to bind the other. The Consultant agrees that she shall be responsible
for all taxes associated with the performance of the Services and shall not be
entitled to any employee benefits from the Company. The Consultant agrees to
provide a completed Internal Revenue Service Form W-9 (or other requested tax
documentation) upon commencement of the Consulting Period. In addition, the
Consultant represents that she is fully licensed, where required, or otherwise
authorized to perform the Services, and the Consultant agrees to abide by all
laws and regulations in performing the Services.

 

5.

Confidentiality. The Company and the Consultant acknowledge and agree that
during the Consulting Period, the Consultant will have access to and may assist
in developing Confidential Information and will occupy a position of trust and
confidence with respect to the affairs and business of the Company and its
affiliates. The Consultant agrees that the following obligations

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Company and its affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Consultant that would result in serious adverse consequences for
the Company and its affiliates:

(a) Non-Disclosure. During and after the Consulting Period, the Consultant will
not use, disclose, copy or transfer any Confidential Information other than as
authorized in writing by the Company or within the scope of the Consultant’s
duties with the Company as determined reasonably and in good faith by the
Consultant. Anything herein to the contrary notwithstanding, the provisions of
this Section 5(a) shall not apply (i) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order the
Consultant to disclose or make accessible any information, provided that prior
to any such disclosure the Consultant shall provide the Company with reasonable
notice of the requirements to disclose and an opportunity to object to such
disclosure and the Consultant shall cooperate with the Company in filing such
objection; or (ii) as to information that becomes generally known to the public
or within the relevant trade or industry other than due to the Consultant’s
violation of this Section 5(a).

(b) Materials. The Consultant will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Consultant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or its affiliates at any time upon the request of the Company and in any
event immediately after termination of the Consulting Period. The Consultant
agrees to identify and return to the Company any copies of any Confidential
Information after the Consulting Period. Anything to the contrary
notwithstanding, nothing in this Section 5 shall prevent the Consultant from
retaining a home computer (provided all Confidential Information has been
removed), papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to her compensation or relating to
reimbursement of expenses, information that may be needed for tax purposes, and
copies of plans, programs and agreements relating to the Services.

(c) Conflicting Obligations and Rights. The Consultant agrees to inform the
Company of any apparent conflicts between the Consultant’s work for the Company
and any obligations the Consultant may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(d) Enforcement. The Consultant acknowledges that in the event of any breach or
threatened breach of this Section 5, the business interests of the Company and
its affiliates will be irreparably injured, the full extent of the damages to
the Company and its affiliates will be impossible to ascertain, monetary damages
will not be an adequate remedy for the Company and its affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Consultant expressly waives. The Consultant
understands that the Company may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company’s right to enforce
any other requirements or provisions of this Agreement. The Consultant agrees
that each of the Consultant’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) “Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or its affiliates. Notwithstanding anything to the contrary contained herein,
the general skills, knowledge and experience gained during the Consultant’s
employment with or services to the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information, or knowledge possessed by the Consultant prior to her employment
with or services to the Company, shall not be considered Confidential
Information.

 

6. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Virginia without regard to the choice of law principles thereof. Each party
consents to the exclusive jurisdiction of the courts located in the County of
Henrico, Virginia for all disputes arising under this Agreement.

 

7. Assignment. This Agreement is personal to each of the parties hereto. Neither
party may assign or delegate any rights or obligations hereunder without the
express written consent of the other party.

 

8. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (i) on the date of delivery, if delivered by hand, (ii) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(iii) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Consultant:    Nancy M. Snyder, at the most recent address on the
Company’s file.   If to the Company:    Penn Virginia Corporation      Four
Radnor Corporate Center      Suite 200      100 Matsonford Road      Radnor, PA
19087      Attention: Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

9. Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument, including by electronic transmission.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by both parties hereto. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement represents the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, supersedes any and all other agreements, verbal or otherwise, between
the parties hereto concerning such subject matter, including, without
limitation, the Employment Agreement between the Company and the Consultant,
effective as of May 9, 2016 (the “Employment Agreement”) (except for those
provisions of the Employment Agreement that survive pursuant to Section 14 of
the Employment Agreement). No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

PENN VIRGINIA CORP. By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Restructuring Officer CONSULTANT

/s/ Nancy M. Snyder

Nancy M. Snyder

 

5